Citation Nr: 0844954	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-24 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. 	Entitlement to a rating in 
excess of 10 percent for left foot tinea pedis with 
associated scarring.

2. 	Entitlement to a rating in 
excess of 10 percent for right foot tinea pedis with 
associated scarring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to January 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral tinea pedis, assigning a 10 
percent rating for each foot.  In August 2007, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the veteran's claims file.  In 
December 2007, the case was remanded for additional 
development.  


FINDINGS OF FACT

1. The veteran's left foot tinea pedis involves an unexposed 
area; tender blisters noted in March 2005 were not shown to 
be deep, to cause limited motion, or to exceed 144 square 
inches in area and were not manifest in 2008; the tinea 
involves less than 5 percent of total body area; and the 
veteran has not required systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

2. The veteran's right foot tinea pedis involves an unexposed 
area; tender blisters noted in March 2005 were not shown to 
be deep, to cause limited motion, or to exceed 144 square 
inches, and were not manifest in 2008; the tinea involves 
less than 5 percent of total body area; and the veteran has 
not required systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  





CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for left foot tinea pedis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§  3.102, 4.3, 4.7, 4.118, Diagnostic Codes 
(Codes) 7813, 7801, 7802, 7806 (2008).

2. A rating in excess of 10 percent for right foot tinea 
pedis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  3.102, 4.3, 4.7, 4.118, Codes 7813, 
7801, 7802, 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for bilateral tinea pedis and assigned a disability rating 
and effective date for the award, statutory notice had served 
its purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Regardless, a March 2006 letter informed the veteran of 
disability rating and effective date criteria.  Additionally, 
a July 2006 statement of the case (SOC) provided notice on 
the "downstream" issue of an increased initial rating; an 
October 2008 supplemental SOC readjudicated the matter after 
the appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The veteran has 
had ample opportunity to respond/ supplement the record 
regarding his claim, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  Neither the veteran nor his 
representative has alleged that notice in this matter was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008).

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in March 2005 and 
February 2008.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

On March 2005 (initial) VA feet examination, there was no 
evidence of painful motion, edema, weakness, instability, 
tenderness, or abnormal weightbearing.  There was some 
functional limitation with respect to standing and walking 
when blisters were present, and there were tender blisters 
with scars and other pigmentation, mainly on the medial 
aspect of the foot.  The veteran's big toenails were filed as 
they grew upward rather than horizontally, but there were no 
calluses and his toes and ankles exhibited a normal, full 
range of motion.  The diagnosis was bilateral blisters of the 
feet; the area of blistering was not reported.

On March 2005 VA skin examination, erythema, scaling in 
moccasin distribution, and small blisters on plantar surfaces 
and slides of feet were found bilaterally.  Most toenails 
were onychodystrophic.  The onset and course of the veteran's 
tinea pedis was found to be intermittent and non-worsening, 
with no functional impairment, systemic symptoms, malignancy, 
neoplasm, urticaria, vasculitis, erythema multiforme, acne, 
alopecia, scarring, or disfigurement.  The veteran's current 
course of treatment was "as needed."  He did not use any 
corticosteroid or immunosuppressive drugs, or ultraviolet B 
light, psoralen-ultraviolet-light, or electron beam therapy.  
Less than 1 percent of the veteran's entire body was affected 
by his tinea pedis and 0 percent of his exposed areas were 
affected.  Asymptomatic tinea pedis with a good prognosis was 
diagnosed.

At the August 2007 Travel Board hearing, the veteran 
testified that his tinea pedis had increased in severity 
after his March 2005 VA examination.  Specifically, he stated 
that the rash and blisters were recurrent, had spread all 
over his feet, including up to his ankle bone, and were 
excreting pus and blood.  He added that the bottoms of his 
feet often turned black from open sores that would heal, only 
to form into blisters again.  He described the condition as 
painful and discomfiting as he was unable to stand for long 
periods of time and had difficulty walking.  He testified 
that he had been given a prescription for topical cream for 
his foot problems, and that he saw a general practitioner at 
the VA about once a month for his tinea pedis.  

October 2005 to March 2008 VA outpatient treatment records 
show that in August 2006 findings on examination by the 
veteran's general practitioner included "possible eczema."  
Triamcinolone Acetonide 0.1% ointment, a topical 
corticosteroid, was prescribed.  Subsequent treatment records 
show the veteran continued to use the topical ointment 
through July 2007.  In March 2008, he was seen for a podiatry 
follow-up.  It was noted that in January 2008, Naftifine, an 
anti-fungal cream, had been prescribed to treat the itchy 
blisters on the bottoms of his feet.  He reported that his 
feet were clearing up and the itchiness was decreasing.  On 
physical examination, the skin was warm, dry, and supple with 
scaling and healing blisters noted plantarly bilaterally.  
Hyperpigmented macules were also noted along the soles of 
both feet in a moccasin-like pattern.  There was no erythema.  
The veteran's hallux nails were thickened, dystrophic, and 
discolored.  Resolving bilateral tinea pedis and 
onychomycosis were diagnosed.

On February 2008 VA examination, scaling of the soles and 
hyperpigmented patches along the lateral and medial feet were 
noted bilaterally.  Interdigital maceration along all the toe 
web spaces and thickened, yellow brittle toenails were also 
noted.  The onset and course of the veteran's tinea pedis was 
intermittent and non-worsening, with no functional 
impairment, systemic symptoms, malignancy, neoplasm, 
urticaria, vasculitis, erythema multiforme, acne, alopecia, 
scarring, or disfigurement.  The veteran's current course of 
treatment was "as needed."  He did not use any 
corticosteroid or immunosuppressive drugs, or ultraviolet B 
light, psoralen-ultraviolet-light, or electron beam therapy, 
though it was noted that the veteran had reported recent 
improvement after using Naftifine as prescribed by a 
podiatrist three months earlier.  The total body surface area 
affected by tinea pedis was approximately 3 percent; it was 
noted that exposed area affected was 0 percent.  Moderate 
tinea pedis with no blisters at this time was diagnosed.  In 
September 2008, a VA dermatologist stated that after 
reviewing the report of the February 2008 VA examination and 
the claims file (including the additional March 2008 VA 
outpatient treatment record), he agreed with the findings and 
conclusions of the February 2008 VA examination.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When an unlisted [emphasis added] condition is encountered, 
it should be rated under a closely related disease or injury 
in which not only the function is affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

At the outset the Board notes that the veteran's tinea pedis 
with scarring has been rated by analogy to diagnostic code 
5284 (which pertains to musculoskeletal disability, other 
foot injury).  Such analogy is not appropriate.  38 C.F.R. 
§ 4.20 provides for analogous rating of "unlisted" 
conditions; inasmuch as Code 7813 (for dermatophytosis) 
specifically encompasses tinea pedis, the condition is not 
unlisted (and should be rated as directed under the Code 7813 
criteria).  See 38 C.F.R. § 4.118.  Notably, tinea pedis and 
scarring are dermatological, not musculoskeletal 
disabilities.

Under Code 7813, is to be rated as scars (Codes 7801-7805) or 
as dermatitis (Code 7806) depending upon the predominant 
disability.  38 C.F.R. § 4.118.

Code 7801 provides for rating scars other than on the head, 
face, or neck that are deep, or that cause limited motion 
(with separate ratings provided for involvement of two or 
more extremities).  However, the veteran's tinea pedis with 
scarring, blistering has never been shown to limit motion 
(although impaired function-prolonged standing when blisters 
are active has been reported), and have not been reported to 
be deep (i.e., associated with underlying tissue damage).  
Consequently, rating under Code 7801 would be inappropriate.  
Codes 7802-7805 each provide for a maximum rating of 10 
percent (per extremity).  38 C.F.R. § 4.18.  Consequently, 
rating under these codes would be of no benefit to the 
veteran.  

What remains for consideration is a potential rating under 
Code 7806.  [Notably, under this code separate ratings are 
not assignable for the separate extremities.]  Code 7806 
provides for a 10 percent rating when dermatitis or eczema 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  The next higher, 30 percent, 
rating is warranted when dermatitis or eczema involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118. 

The veteran's tinea pedis has never been reported as 
involving more than 5 percent of total body area (in March 
2005, less than 1 percent involvement was reported, and in 
February 2008 approximately 3 percent involvement of the 
entire body was noted).  VA outpatient treatment records show 
that the veteran's prescriptions for the tinea pedis have 
included a topical corticosteroid.  They do not show that 
systemic corticosteroids or other immunosuppressive therapy 
have been prescribed.  [Significantly, "systemic therapy" 
is defined as treatment through medication that affects the 
body as a whole.  See also DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1888, 1937 (31st ed. 2007).]  Clearly, the 
criteria for a higher (30 percent) rating under Code 7806 are 
not met.

In summary the evidentiary record does not show that at any 
time during the appeal period the veteran's bilateral tinea 
pedis has involved manifestations warranting a rating or 
ratings in excess of the 10 percent for each foot (20 percent 
combined) currently assigned.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
However, there is no objective evidence or allegation in the 
record that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization" due to bilateral tinea pedis, or other 
factors of like gravity, which would suggest that referral 
for extraschedular consideration is indicated.  38 C.F.R. 
§ 3.321(b).

The preponderance of the evidence is against this claim; 
hence, the reasonable doubt provisions cited above do not 
apply and the claim must be denied.


ORDER

A rating in excess of 10 percent for left foot tinea pedis, 
with scarring, is denied.

A rating in excess of 10 percent for right foot tinea pedis, 
with scarring, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


